Title: To James Madison from Daniel D. Tompkins, 27 December 1815
From: Tompkins, Daniel D.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Albany
                            Decemr. 27. 1815
                        
                    
                    At a recent council which I held with the Seneca nation of Indians they begged me to address you in their behalf, relative to the nonpayment of their annuity, and of the interest of the stock which they held in the late United States Bank. They stated that these payments had been witheld from them at a time when the war between Great Britain and America rendered the receipt of their regular income more essential to them than at any other time; that during the whole of that time they were manifesting their confidence in and attachment to the United States by their personal services & by their exertions & advice to keep their nation & the Onondaga’s Oneidas’ &c friendly. They complained with warmth and apparently with indignation, that through their agents & otherwise they had sought an explanation of the causes of witholding their annuity hitherto & a renewal of its payment; & that they had received no explanation or satisfaction whatsoever. Their Orator declared their belief that their remonstrances had never reached your ear; and they therefore entreated me to address a communication directly to you soliciting your kind attention to their wants & grievances, & requesting your direction to the proper department to pay the arrearages due them. Their injunction to make known their feelings on the occasion to you, personally, is my apology for departing in this instance from the more formal course of communicating through the Department

to which the superintendence of Indian affairs belongs. With highest respect & esteem I have the honor to be, Sir, Your Obt. St.
                    
                        
                            Daniel D. Tompkins
                        
                    
                